DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  It is responsive to the amendments and response dated 12/03/2020. Claims 1-23 are presented for examination.

Allowable Subject Matter
2.    Claims 1-23, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Saranow et al. (US 20130123973) discloses a method for preparing a hair dye mixture, by means of a scale and control system in communication with each other. The control system provides for a memory and a display, wherein the memory contains a formula that defines instructions for blending a hair dye mixture. The method displays the instructions on the display. The stylist may then view the display of instructions and add colorant(s) and dye blending material(s) to a receptacle on the scale, in accordance with the instructions, using current product packaging. See paragraphs 16-17. 
Russell (US 20200121583) discloses a hair coloring additive and method of use that provides highly accurate and long-lasting hair coloring results, by using raw oxidation dye molecules that are sized to enter into the cortex of the hair during 
In contrast, Applicants’’ claimed invention provide a technique for converting hair dye color in which a hair dye color mixture of one manufacture is matched and reproduced using a hair dye color mixture of another manufacture.
Accordingly, the Examiner respectfully submits that neither Saranow or Russell, nor the combination thereof, teaches or suggests all the features as recited in claims 1-23, including: applying a transformation to mathematical RGB data of multiple hair dye colors for a first manufacturer color line, wherein the transformation is a modified Kubelka- Munk transformation; multiplying the modified Kubelka-Munk transformed values of the multiple hair dye colors for the first manufacturer color line by their respective percentages in the hair dye color mixture and then summing them; retransforming the summed modified Kubelka-Munk transformed values of the multiple hair dye colors back into mathematical RGB values; applying a correction factor to the retransformed mathematical RGB values that corrects for RGB errors; and determining multiple hair dye colors of the second manufacturer color line that are combined to create the retransformed mathematical RGB values for the hair dye color mixture in the one or more second manufacturer color lines. 
As such, the Examiner respectfully submits that the features as recited in claims 1-23 distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record.
Additionally, the features of the explicitly claimed limitations of claims 1-23 of the currently pending application only make sense when taken into account the claims as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Ke can be reached on 571-272-777676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






WS
01/18/2022